Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 2/25/2022. 

Examiner's Amendment
Claims 6-9, 17-20 are canceled. This application is in condition for allowance except for the presence of claims 6-9, 17-20, directed to a group nonelected without traverse. Accordingly, claims 6-9, 17-20 have been canceled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Daifei Zhang, Registration No. 79,356, on 3/8/2022.
14. (Amended) The UE of claim 10, wherein the paging time unit of the first type corresponds to the first time-frequency resource type in a case that:
on symbols where a nominal resource on which a Synchronization Signal (SS) block is transmitted is located, frequency division is implemented for a time-frequency resource corresponding to the paging time unit of the first type and the nominal resource.
15. (Amended) The UE of claim 10, wherein the paging time unit of the second type corresponds to the second time-frequency resource type in a case that:
on symbols where a nominal resource on which no Synchronization Signal (SS) block is transmitted is located, a time-frequency resource corresponding to the paging time unit of the second type comprises a time-frequency resource where the nominal resource is located.

Reasons for Allowance
Claims 1, 2, 4, 5, 10, 11, 13-16 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1, a method claim, is the broadest independent claim.
Lee et al (publication number WO 2017/079574 A1), hereinafter Lee, teaches (please refer to Lee Fig. 3, 6) a paging channel being broadcast by a base station, and a user equipment (UE) which monitors the broadcast paging channel on a paging occasion (PO), which equates to claimed "paging time unit". The paging occasion for each UE to monitor is determined based on the UE's international mobile subscriber identity (IMSI), where WTRU is the same as UE, parameters specified by a network, and certain rules which are explained in Lee par 170 and block 610. The UE's and paging occasions are divided into groups as illustrated in Fig. 3, each group having its unique PO and scrambling sequence.

    PNG
    media_image1.png
    550
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    799
    988
    media_image2.png
    Greyscale

Nasiri (publication number 2018/0076937), hereinafter Nasiri, teaches (please refer to Nasiri Fig. 3A) the second data sequence group is one resource element longer than the first data sequence group in time domain, therefore Nasiri illustrates an example of time-frequency resource types having different sizes as claimed.

    PNG
    media_image3.png
    481
    763
    media_image3.png
    Greyscale

However, a combination of these references would not teach or suggest or render obvious the limitations of claim 1, i.e., paging time units being classified in two types, each type of paging time unit corresponding to 1. a user equipment (UE), 2. a preset rule, 3. a time-frequency resource type, and 4. a different size of the time-frequency resource type; and a UE capable of determining a paging time unit for itself based on: a. an identifier of the UE, b. paging time unit configuration parameters, and c. the preset rule, as claimed. All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image4.png
    776
    1416
    media_image4.png
    Greyscale

Step 1: Claims 1, 2, 4, 5, 10, 11, 13-16 include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106); therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mathematical relationship which could be conceived in the human mind of a paging time unit being determined based on an identifier, parameters, and rules; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. As explained in par 96, the invention permits a user equipment (UE) to determine which one out of nB paging time units in a discontinuous reception (DRX) cycle is the paging time unit which corresponds to a paging occasion for itself. Par 96 also describes a practical problem where the identifiers of the UE's are not equally distributed among 16 available paging time units; the invention provides in par 82-86 a solution where the paging time units are divided in two types, each type corresponding to a different type of resource, the first type of resource is a narrow band channel, and the second type of resource is a time-frequency resource block, which results in a more balanced allocation of paging resources. Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644